DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in this application and were examined on their merits.

Specification

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the abandoned status of Application No. 16/073,986.  Appropriate correction is required.

The use of the term CELITE™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Double Patenting

Applicant is advised that should claims 1-5 be found allowable, claims 6-10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1-6 and 11-14 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating muscle injury, comprising administering a therapeutic agent comprising, as an active ingredient, an extract from inflamed tissues inoculated with vaccinia virus to
a patient in need thereof, does not reasonably provide enablement for a method for preventing muscle injury, comprising administering a preventing or therapeutic agent comprising, as an active ingredient, an extract from inflamed tissues inoculated with vaccinia virus to a patient in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to:
(A) The breadth of the claims;
Claim 1 is drawn to the prevention of any muscle injury caused by any cause, including any mechanical or chemical means, at any time.  This prevention is accomplished by administration of an agent comprising, as an active ingredient, an extract from inflamed tissues inoculated with vaccinia virus to any patient in need thereof at any time.



(B) The nature of the invention
The invention requires that administration to a subject in need thereof of an agent comprising, as an active ingredient, an extract from inflamed tissues inoculated with vaccinia virus at any time, will prevent any muscle injury caused by anything. 
(C) The state of the prior art
A survey of the prior art reveals the prevalence of agents used to treat muscle injuries, such as NSAIDS (see Urso et al., Pg. 921, Column 1, Lines 30-45) or corticosteroids (see Urso et al., Pg. 923, Column 2, Lines 23-31), but uncovered no pharmaceutical agent capable of preventing all muscle injuries resulting from any cause.  
(D) The level of one of ordinary skill
The level of ordinary skill in the art is deemed to be high, at least the post-graduate level.
(E) The level of predictability in the art
The level of predictability in the art is low as there are no available therapeutic treatments capable of preventing all muscle injuries resulting from any cause.  This would include prevention of both unintentional and intentional muscle injuries, such as during surgery. 
(F) The amount of direction provided by the inventor
The disclosure provides no explanation of the mechanism by which the claimed composition is able to achieve prevention of all muscle injuries due to all causes.  


(G) The existence of working examples
The disclosure provides no working examples wherein the claimed composition is demonstrated to have any preventative effect on muscle injury due to any cause.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
The ordinary artisan would be faced with an undue quantity of experimentation in having to test the administration of the claimed composition at any time to any subject and assess whether or not any muscle injury caused by any means, is prevented.  Claims 2-6 and 11-14 are rejected as being dependent upon rejected Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakazawa et al. (US 2015/0265655 A1), cited in the IDS, in view of Cohen et al. (2004).



Nakazawa et al. teaches an injectable preparation comprising as an active ingredient, an extract from the inflamed skin of rabbits inoculated with the vaccinia virus (Pg. 17-18, Claim 4), wherein the injectable preparation is an analgesic agent (Pg. 18, Claim 8);
and an oral preparation (tablet) comprising as an active ingredient, an extract from the inflamed skin of rabbits inoculated with the vaccinia virus (Pg. 18, Claim 6), wherein the tablet is an analgesic agent (Pg. 18, Claim 9) and reading on Claims 2-5 and 7-18.

Nakazawa et al. does not teach administering the preparation to a subject in need thereof, as required by Claims 1 and 6.

Cohen et al. is drawn to the pharmacological treatment (implying administration) of muscle pain with analgesic agents (Pg. 501, Table 3 and 509, Table 7).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the analgesic preparation of Nakazawa et al. with the administration of analgesic agents to treat pain associated with muscle injury as taught by Cohen et al. because this is no more than the application of a known technique (administration of analgesic agents to subjects with muscle injury associated pain) to a known product (analgesic agent) ready for improvement (actual administration as a treatment) to yield predictable results (treatment of pain associated with muscle injury).  
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to effect the treatment of pain associated with muscle injury.  There would have been a reasonable expectation of success in making this combination because analgesic treatments of muscle injury pain are known in the art and Nakazawa et al. teaches preparations with analgesic properties.

With regard to the preambles of Claims 1 and 6 respectively of “preventing or treating muscle injury” and “promoting muscle injury repair”, these are statements of purpose or intended use which do not result in a structural or manipulative difference between the claimed invention and the cited prior art and are therefore not given patentable weight.  See the MPEP at 2111.02, II. which states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/19/2022